                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 1 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 2 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 3 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 4 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 5 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 6 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 7 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 8 of 11
                         EXHIBIT1-2
Case 2:20-cv-04010-BCW Document  B Filed 01/21/20 Page 9 of 11
                          EXHIBIT
Case 2:20-cv-04010-BCW Document 1-2B Filed 01/21/20 Page 10 of 11
                          EXHIBIT
Case 2:20-cv-04010-BCW Document 1-2B Filed 01/21/20 Page 11 of 11
